     Case 5:19-cv-01526-JVS-SP Document 15 Filed 08/27/20 Page 1 of 2 Page ID #:330


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10

11   YAZMIN ROMERO CANDELARIO,                 Case No.: 5:19-cv-01526 JVS (SPx)
12   formerly known as Yazmin Hernandez,
     an individual,                            ORDER DISMISSING CASE WITH
13                                             PREJUDICE
                          Plaintiff,
14
            v.
15   BURLINGTON MERCHANDISING
16   CORPORATION, a Delaware corporation;
     BURLINGTON DISTRIBUTION CORP.;
17   a Delaware corporation; and DOES 1
18   through 100, inclusive,
19                        Defendants.

20

21

22

23

24

25

26   ///
27   ///
28   ///

      Case No. 5:19-cv-01526 JVS (SPx)         1                      [PROPOSED] ORDER
     Case 5:19-cv-01526-JVS-SP Document 15 Filed 08/27/20 Page 2 of 2 Page ID #:331


 1                                            ORDER
 2            Based on the Joint Stipulation for Dismissal of the entire action with prejudice
 3   entered into by Plaintiff YAZMIN ROMERO CALENDARIO and Defendants
 4   BURLINGTON             MERCHANDISING         CORPORATION          and     BURLINGTON
 5   DISTRIBUTION CORP., by and through their respective attorneys, and upon finding of
 6   good cause, the Court hereby orders this action shall be, and is voluntarily DISMISSED
 7   WITH PREJUDICE, with each party to bear its own fees and costs.
 8            IT IS SO ORDERED.
 9

10

11   Dated: August 27, 2020                       ____________________________
12
                                                       Hon. James V. Selna
                                                       United States District Judge
13

14

15

16

17

18   4839-2570-9257, v. 1


19

20

21

22

23

24

25

26

27

28

      Case No. 5:19-cv-01526 JVS (SPx)             2                         [PROPOSED] ORDER
